Title: To Thomas Jefferson from Arsenne Thiébaut de Berneaud, 19 November 1802
From: Thiébaut de Berneaud, Arsenne
To: Jefferson, Thomas


          
            Ami Des Hommes,
            Rome, le 19. Novembre an 1802.(29. Brumaire an XI. Répain.)
          
          La bonté de votre coeur généreux n’est pas seulement connue des respectables Virginiens et des peuples heureux de l’Amérique Septentrionale, elle a traversé le liquide élément et est venue imprimer votre nom chéri dans toutes les ames sensibles. Depuis la lecture de votre touchant Voyage dans la Virginie, vous vivez tout entier dans mon sein et votre nom ami, depuis cette époque, vient sans cesse agréablement caresser ma sensibilité. Permettez qu’aujourd’hui je vous donne la preuve la plus palpable de mon attachement pour vous, en vous découvrant le motif d’une bonne action.
          Vous savez qu’en 1795. les Etats-unis d’Amérique conçurent l’heureuse idée d’ériger un monument durable pour perpétuer la mémoire de l’immortelle révolution Américaine, et qu’en conséquence l’exécution en fut confiée aux talens connus de Joseph Ceracchi, célebre sculpteur de Rome. J’en ai vu la description dans une lettre imprimée, écrite par les Membres du Gouvernement, en Date du 14. fevrier de ladite année, et où j’appris également qu’aussitôt Ceracchi, pour répondre à la confiance de la République, préparer son travail, exprimer sa pensée toute entiere en modèles de terre cuite.
          Des Circonstances, que vous connaissez mieux que moi, retardèrent la mise en œuvre de ce monument. Je ne vous les déduirai point, leur souvenir rappelle une époque trop facheuse.
          De toutes les conditions faites entre les Représentans des Etats et l’Artiste, la récompense de Ceracchi fut la promesse solennelle que lui firent plusieurs membres du Gouvernement et plus particulièrement le bon Washington et vous, généreux ami, de le considérer, son travail achevé, comme Citoyen des Etats et, à l’instar des Athéniens qui en agirent de même envers le savant Epiméride, lui donner les propriétés qui devaient l’attacher au Sol de l’Amérique et lui assurer la jouissance de tous les droits et prérogatives attachés au tître de Citoyen.
          Cependant Ceracchi, de retour à Rome, attendant toujours l’ordre d’exécuter en marbre son ouvrage, devint suspect au Gouvernement des pretres. Amant-né de l’indépendance, il avait affermi son goût et ses opinions républicaines par le spectacle consolateur de tout un peuple libre. Ses manières franches le firent exiler. Bientôt Rome, sembla renaître à son antique splendeur à la voix de ces mêmes Gaulois qui jadis furent vaincus au pied du Capitole. Ceracchi reparut alors à Rome, mais, comme une météore, la liberté ne brilla qu’un moment dans cette cité fameuse. Ceracchi fuit la terre maudite, traverse la France et vient à Paris: c’est là que je l’ai connu, c’est là que cet artiste termina sa Carrière.
          Depuis mon séjour à Rome, je connais sa veuve et je suis à même de juger de sa situation et des besoins de ses six enfans. Mon cher Mr. Jefferson, ce serait une bien douce consolation pour un jeune homme sensible d’ajouter aux jouissances qui résultent d’un voyage dans cette Italie, si pleine de grands souvenirs, le plaisir d’être utile à une famille infortunée. Oh! si mes moyens me permettaient de lui assurer une existence honnête, je ne laisserais pas à d’autres le pouvoir d’usurper sur moi le bonheur de la délivrer de l’horrible situation, dans laquelle elle se trouve plongée, et de l’arracher d’un pays injuste, incapable de sensibilité, de compassion, où elle est exposée au mépris et aux injures des Ministres d’une religion intolérante. Pour satisfaire mon inclination et réparer en quelque sorte, à mes yeux, l’impossibilité réelle dans laquelle je me trouve d’obliger cette pauvre famille, je me suis promis d’améliorer son sort, de lui faire rendre justice, d’appeller sur elle la générosité des ames sensibles, et c’est pour remplir une partie de mon engagement tacite que je vous écris la présente.
          Pour vous intéresser en sa faveur, je ne déroulerai point devant vous l’effrayant tableau de la misère: je ne vous montrerai pas la Veuve la plus intéressante, en proie aux larmes amères de la douleur, rongée par un désespoir concentré, manquant de tout, des objets même de la plus urgente nécessité: je ne vous montrerai point six enfans qui demandent sans cesse du pain, des vêtemens et de l’éducation: je ne vous montrerai point une famille entierre éplorée, sans parens, sans amis, sans ressource, enveloppée par l’indigence la plus profonde et qui nuit et jour dévorée de besoins… Non, un tel spectacle épouvanterait votre belle ame et vous déchirerait les entrailles. Il vous suffit de savoir que la famille Ceracchi est en proye à toutes les tourmentes de la faim et de la misère, pour vous porter à adopter la proposition que je vais vous faire.
          Le travail de Ceracchi n’a point été payé. Ne pourriez-vous pas, généreux ami, sous ce prétexte, décider le Gouvernement bienfaisant des Etats Unis à venir au secours de sa veuve et de ses enfans. Il me semble qu’une occasion de faire le bien ne peut être plus heureuse. Voyez à cela, consultez votre bon coeur et laissez vous aller à tout ce qu’il vous dictera. Je suis persuadé qui si vous voulez vous intéresser au sort de la famille Ceracchi, vous contribuerez pour beaucoup, sinon à tarir la source profonde de ses maux, du moins à corriger l’âcreté de ses longues infortunes présentes et passées.
          Parmi les ouvrages de Ceracchi qui sont restés à sa Veuve, il existe un très beau buste Colossal du Général Georges Washington. C’est le même qui fut modelé sous les yeux du grand homme à Philadelphie. Il est très ressemblant. Les Etats Unis ne possèdent aucun ouvrage durable qui puisse transmettre à la postérité les traits de ce Héros, dont le nom sera longtems précieux dans les Annales de l’Humanité, en ce qu’il rappellera toujours une foule de belles actions, unies à toutes les vertus publiques et privées. Je n’ignore pas, il est vrai, que le Premier Président des Etats-Unis vit dans tous les cœurs Américains; que le génie de Clio, la divine institutrice des Siècles, redira ses victoires, la bonté de son administration, la sagesse et le Zèle qu’il développa dans la rédaction des lois d’un peuple nouveau-né pour la Liberté; que Boston, Hessians, Trenton, Princeton, Monmouth et Yorck attesteront à jamais son courage et la prudence de ses armes, mais, vertueux Jefferson, vous le savez aussi: la reconnaissance et l’admiration demandent à caresser l’œil en même tems qu’elles embrassent, qu’elles occupent, qu’elles enchaînent le Cœur. Le souvenir de Marc-Aurele est imprimé sur tous les monumens qui m’environnent, Jules Capitolin, Dion Cassins et autres auteurs me font connaître toutes les particularités de sa vie qui ne fut un tissu que de bontés et de vertus, cependant si mes yeux ne s’étaient point arrêtés attendris sur cette belle statue équestre qui couronne le sommet du Capitole, il me manquerait tout, je ne serais point satisfait de ma visite à l’ancienne capitale du monde. Il en sera de même pour tout Voyageur qui verra Philadelphie, s’il n’y trouve pas le buste de Washington. En s’en retournant, il éprouvera le regret pénible de n’avoir pu imprimer dans sa mémoire les traits du grand homme.
          D’après ces motifs que votre goût pour les arts, que votre patriotisme et votre sensibilité développeront mieux que je ne pourrais le faire, j’ose croire que vous prendrez toutes les mesures nécessaires pour déterminer le Gouvernement des Etats Unis, ou quelque Société patriotique à faire l’acquisition de ce buste. Il peut être expédié sans aucune crainte, quoiqu’il soit en terre cuite. Le prix ne se monte qu’à
          J’aime à me persuader que ma lettre ne restera point sans réponse, et que vous daignerez prêter tout l’intéret possible aux motifs qui m’ont déterminés à vous l’écrire.
          Adieu, mon cher Mr. Jefferson, croyez à toute la sincérité de l’amitié que je vous ai vouée et si vous me trouvez digne ou capable de vous être utile, soit en france, soit en Italie, ordonnez, je saisirai toujours avec empressement l’occasion qui se présentera de vous assurer de ma tendre estime et de ma profonde admiration. 
          J’ai l’honneur de vous saluer.
          
            Arsenne Thiébaut
          
          
            La présente vous parviendra par le moyen du Consul Américain à Livourne, vous aurez sans doute précédement reçu celle que je vous écrivis sur le même objet le 18. Septembre dernier: un Bâtiment parti de Brest a du vous la porter les derniers jours dudit mois.
          
         
      Editors’ Translation  
          
            
              Dear Friend of Mankind,
              Rome, 19 Nov. 1802(29 Brumaire Year 11 of the Republic)
            
            The goodness of your generous heart is known not only to the honorable Virginians and fortunate people of North America; it has crossed the seas and come to imprint your beloved name on all compassionate souls. Ever since I read about your affecting journey in Virginia, you have been fully alive in my breast. Since that time, your sympathetic name has constantly and pleasantly touched my soul. Allow me today to offer you the most tangible proof of my esteem by sharing the justification for a good deed.
            You know that in 1795 the United States of America conceived the excellent idea of building a lasting monument to perpetuate the memory of the immortal American Revolution. Its execution was entrusted to the well-known talents of Giuseppe Ceracchi, the eminent Roman sculptor. I saw the description in a printed letter, written by the members of the government, dated February 14 of that year, where I also learned that Ceracchi, in response to the confidence of the Republic, immediately accomplished his work, fully expressing his idea in terra-cotta models.
            Circumstances that you know better than I delayed the implementation of this monument. I will not enumerate them for you, since their memory evokes too unhappy a period.
            Among the conditions for compensating Ceracchi, agreed upon between the representatives of the states and the artist, was the solemn promise made by several members of the government and, especially, the estimable Washington and you, generous friend, that when the work was finished, he would be considered a citizen of the States and, following the example of the Athenians toward the wise Epimenides, he would receive land that would attach him to the American soil and ensure him all the rights and prerogatives of a citizen.
            When Ceracchi returned to Rome, however, still awaiting the order to execute his work in marble, he became suspect to the government of priests. As a born lover of independence, he had reaffirmed this love and his republican opinions through the inspiring spectacle of an entire free nation. His frank manners resulted in exile. Soon thereafter, Rome seemed to be reborn to her ancient splendor thanks to these same Gauls who were once vanquished at the foot of the Capitol. Ceracchi returned to Rome, but liberty, like a meteor, shone for only a moment above this famous city. He fled the ill-fated land, crossed France, and arrived in Paris. That is where I knew him and where the artist ended his career.
            Since coming to Rome, I have met his widow and am in a position to assess her situation and the needs of her six children. Dear Mr. Jefferson, it would be a very great consolation for a sensitive young man to augment the enjoyment of traveling in Italy, rich in historic echoes, with the pleasure of being useful to an unfortunate family. Oh, if I had the means to ensure them an honest existence, I would not allow others to steal the happiness I would feel in saving them from the horrible situation in which they are plunged. I would wrest them from an unjust country, incapable of feeling and compassion, where they are exposed to the disdain and insults of the ministers of an intolerant religion. To satisfy my desire and somehow remediate my absolute impossibility to help this poor family, I have vowed to improve their lives, obtain justice for them, and call upon the generosity of sensitive souls. To fulfill part of my tacit commitment, I am writing you this letter.
            To gain your favor on their behalf, I will not unfold the terrifying picture of their poverty. I will not show you the most worthy widow, overcome by bitter tears of sorrow, consumed by intense despair, lacking everything, even the basic necessities. I will not show you the six children, begging constantly for bread, clothing, and education. I will not show you a grieving family, with no relatives, friends or resources, shrouded in the most profound indigence, devoured by need, day and night… No, such a spectacle would terrify your noble soul and tear your entrails. Knowing that the Ceracchi family is assailed by all the torments of hunger and misery is enough to inspire you to accept the plan I am about to propose.
            Ceracchi’s work was not compensated. Could you not, therefore, generous friend, convince the beneficent government of the United States to come to the aid of his wife and children? I can think of no more appropriate occasion to do good. Consider it. Consult your generous heart and follow your instincts. I am convinced that if you take an interest in the fate of the Ceracchi family, you will contribute enormously, if not to end the profound source of their misfortunes, at least to correct the bitterness of these prolonged misfortunes, past and present.
            Among Ceracchi’s works, now in his widow’s possession, is a very beautiful colossal bust of General George Washington, sculpted in Philadelphia under the eyes of the great man. The likeness is excellent. The United States does not possess any lasting work capable of transmitting to posterity the traits of this hero whose name will long be treasured in the annals of humanity as a reminder of innumerable great actions joined with every civic and personal virtue. I am aware, of course, that the first president of the United States lives in the hearts of all Americans; that the genius of Clio, the divine teacher of the centuries, will repeat his victories, the goodness of his administration, the wisdom and zeal he demonstrated in drafting laws for a people newborn to liberty; that Boston, Hessians, Trenton, Princeton, Monmouth, and Yorktown will forever testify to his courage and his military prudence. But, virtuous Jefferson, you also know this: gratitude and admiration must speak to the eye even as they embrace, fill, and capture the heart. The memory of Marcus Aurelius is imprinted on all the monuments around me. Julius Capitolinus, Cassius Dio, and other authors acquaint me with the details of his life, entirely woven of goodness and virtue. But if my eyes had not paused, in emotion, before this beautiful equestrian statue crowning the summit of the Capitol, nothing else would matter; my visit to the ancient capital of the world would be unsatisfactory. The same is true for travelers who visit Philadelphia without finding a bust of Washington. They will leave with painful regrets at not having been able to imprint the traits of the great man in their minds.
            Given all these factors, which your understanding of the arts, your patriotism and compassion will elaborate better than I can, I dare hope you will undertake all the actions necessary to convince the United States government, or some patriotic organization, to acquire this bust. It can be shipped without any risk, even though it is in terra-cotta. The price is only [blank].
            I would like to believe that my letter will not be unanswered and that you will deign to give all possible consideration to the motives that impel me to write you about this matter.
            Farewell, my dear Mr. Jefferson. Accept my sincere friendship. If you find me worthy or capable of being useful, either in France or Italy, give me an order. I shall hasten to seize any occasion to assure you of my warm esteem and profound admiration. 
            I have the honor of greeting you.
            
              Arsenne Thiébaut
            
            
              
              This letter will come to you from the American consul in Leghorn. You will undoubtedly already have received the one I wrote on the 18th of last September about the same subject. A ship departing from Brest should have brought it to you at the end of that month.
            
          
        